     Case 5:20-cv-00134-VAP-SP Document 1 Filed 01/16/20 Page 1 of 10 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                     Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     GURKIRPA LLC, a California
                                                  325).
18   limited liability company; and DOES
     1-10, inclusive,
19                                             2. VIOLATIONS OF THE UNRUH
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20                    Defendants.                 CIVIL CODE § 51 et seq.
21

22
           Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
23
     Defendants GURKIRPA LLC, a California limited liability company; and Does 1-10
24
     (“Defendants”) and alleges as follows:
25
                                            PARTIES
26
           1.      Plaintiff is substantially limited in performing one or more major life
27
28   activities, including but not limited to: walking, standing, ambulating, sitting; in

                                                1
                                           COMPLAINT
     Case 5:20-cv-00134-VAP-SP Document 1 Filed 01/16/20 Page 2 of 10 Page ID #:2


 1   addition to twisting, turning and grasping objects. As a result of these disabilities,
 2
     Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 3
     With such disabilities, Plaintiff qualifies as a member of a protected class under the
 4

 5   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA

 6   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 7   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 8
     Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
 9
     suffered from a “qualified disability” under the ADA, including those set forth in
10

11   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.

12          2.     Plaintiff is informed and believes and thereon alleges that Defendant

13   GURKIRPA LLC, a California limited liability company, owned the property

14   located at 17856 US Highway 18, Apple Valley, California 92307 (“Property”) on or

15   around November 29, 2019.

16          3.     Plaintiff is informed and believes and thereon alleges that GURKIRPA

17   LLC, a California limited liability company, owns the Property currently.

18          4.     Plaintiff does not know the true name of Defendants, its business

19   capacity, its ownership connection to the Subject Property serving Di Napolis

20   Firehouse (“Business”), or its relative responsibilities in causing the access

21   violations herein complained of. Plaintiff is informed and believes that each of the

22   Defendants herein, including Does 1 through 10, inclusive, is responsible in some

23   capacity for the events herein alleged, or is a necessary party for obtaining

24   appropriate relief. Plaintiff will seek leave to amend when the true names,

25   capacities, connections, and responsibilities of the Defendants and Does 1 through

26   10, inclusive, are ascertained.

27   ////

28   ////
                                                  2
                                             COMPLAINT
     Case 5:20-cv-00134-VAP-SP Document 1 Filed 01/16/20 Page 3 of 10 Page ID #:3


 1                               JURISDICTION AND VENUE
 2          5.     This Court has subject matter jurisdiction over this action pursuant
 3   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 4          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 5   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 6   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 7   federal ADA claims in that they have the same nucleus of operative facts and
 8   arising out of the same transactions, they form part of the same case or controversy
 9   under Article III of the United States Constitution.
10          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
11   real property which is the subject of this action is located in this district and because
12   Plaintiff's causes of action arose in this district.
13                                FACTUAL ALLEGATIONS
14          8.     Plaintiff went to the Business on or about November 29, 2019 for the
15   dual purpose of purchasing menu items and to confirm that this public place of
16   accommodation is accessible to persons with disabilities within the meaning federal
17   and state law.
18          9.     The Business is a facility open to the public, a place of public
19   accommodation, and a business establishment.
20          10.    Parking spaces are one of the facilities, privileges, and advantages
21   reserved by Defendants to persons at the Property serving the Business.
22          11.    Unfortunately, although parking spaces were one of the facilities
23   reserved for patrons, there were no designated parking spaces available for persons
24   with disabilities that complied with the 2010 Americans with Disabilities Act
25   Accessibility Guidelines (“ADAAG”) on November 29, 2019.
26
            12.    At that time, instead of having architectural barrier free facilities for
27
     patrons with disabilities, Defendants have: there is no ADASAD compliant
28
                                                  3
                                             COMPLAINT
     Case 5:20-cv-00134-VAP-SP Document 1 Filed 01/16/20 Page 4 of 10 Page ID #:4


 1   accessible/van accessible parking spaces in the parking lot as required by Section
 2
     502; there is no ADASAD compliant accessible/van accessible parking signage in
 3
     violation of Section 502.6; the accessible parking spaces serving the main entrance
 4

 5   have a portion with a slope of over 5% where 502.4 prohibit a slope over 2%; access

 6   aisles shall be at the same level as the parking spaces they serve. Changes in level
 7   are not permitted. Here, the access aisle at the only accessible parking space is
 8
     ramped up to connect the walkway to the street level creating slopes and cross slopes
 9
     exceeding 2%; the curb ramps project into the accessible parking space access aisles
10

11   in violation of Section 406.5 which requires that curb ramps and the flared sides of

12   curb ramps shall be located so that they do not project into vehicular traffic lanes,
13   parking spaces, or parking access aisles; the slope of the curb ramp flares at the curb
14
     ramp connecting the accessible parking spaces to the accessible route exceed 18% in
15
     violation of Section 406.3 which requires that the slope does not exceed 10%; there
16

17   is a slope in the walkway near the store which appears to exceed 6% necessitating

18   the need for handrails per Section 505; there are no accessible routes connecting the
19   parking to the main entrance or elements within the facility as required by Section
20
     206.2.2 which requires that at least one accessible route shall connect accessible
21
     buildings, accessible facilities, accessible elements, and accessible spaces that are on
22

23   the same site, and 206.1 requiring access to the site arrival point (main entrance)

24   from the public street; the space between the grab bar and projecting objects above
25   shall be 12 inches (305 mm) minimum per Section 609.3. Here, the paper seat cover
26
     dispenser is within that space blocking safe access to the side wall grab bar; the flush
27
     controls are not located on the open side of the water closet in violation of Section
28
                                                4
                                           COMPLAINT
     Case 5:20-cv-00134-VAP-SP Document 1 Filed 01/16/20 Page 5 of 10 Page ID #:5


 1   604.6; the centerline of the water closet is approximately 25 inches away from the
 2
     nearest wall in violation of Section 604.2 which requires a maximum of 18 inches. It
 3
     is unsafe to try to access the side wall grab bar when the water closet is not located
 4

 5   per required specifications; as required by Section 606.2, a clear floor space

 6   complying with Section 305, positioned for a forward approach, and knee and toe
 7   clearance complying with Section 306 is not provided; and the restroom sink faucet
 8
     handles require tight twisting or turning of the wrist in violation of Section 309.4.
 9
           13.    Subject to the reservation of rights to assert further violations of law
10
     after a site inspection found infra, Plaintiff asserts there are additional ADA
11
     violations which affect him personally.
12
           14.    Plaintiff is informed and believes and thereon alleges Defendants had
13
     no policy or plan in place to make sure that there was compliant accessible parking
14
     reserved for persons with disabilities prior to November 29, 2019.
15
           15.    Plaintiff is informed and believes and thereon alleges Defendants have
16
     no policy or plan in place to make sure that the designated disabled parking for
17
     persons with disabilities comport with the ADAAG.
18
           16.    Plaintiff personally encountered these barriers. The presence of these
19
     barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
20
     conditions at public place of accommodation and invades legally cognizable
21
     interests created under the ADA.
22
           17.    The conditions identified supra in paragraph 12 are necessarily related
23
     to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
24
     the major life activities of walking, standing, ambulating, sitting, in addition to
25
     twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
26
     placard; and because the enumerated conditions relate to the use of the accessible
27
     parking, relate to the slope and condition of the accessible parking and accessible
28
     route to the accessible entrance, relate to the proximity of the accessible parking to
                                                 5
                                            COMPLAINT
     Case 5:20-cv-00134-VAP-SP Document 1 Filed 01/16/20 Page 6 of 10 Page ID #:6


 1   the accessible entrance, and relate to the use of the accessible restroom.
 2          18.      As an individual with a mobility disability who at times relies upon a
 3   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
 4   accommodations have architectural barriers that impede full accessibility to those
 5   accommodations by individuals with mobility impairments.
 6          19.      Plaintiff is being deterred from patronizing the Business and its
 7   accommodations on particular occasions, but intends to return to the Business for the
 8   dual purpose of availing himself of the goods and services offered to the public and
 9   to ensure that the Business ceases evading its responsibilities under federal and state
10   law.
11          20.      Upon being informed that the public place of accommodation has
12   become fully and equally accessible, he will return within 45 days as a “tester” for
13   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
14   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
15          21.      As a result of his difficulty experienced because of the inaccessible
16   condition of the facilities of the Business, Plaintiff was denied full and equal access
17   to the Business and Property.
18          22.      The Defendants have failed to maintain in working and useable
19   conditions those features required to provide ready access to persons with
20   disabilities.
21          23.      The violations identified above are easily removed without much
22   difficulty or expense. They are the types of barriers identified by the Department of
23   Justice as presumably readily achievable to remove and, in fact, these barriers are
24   readily achievable to remove. Moreover, there are numerous alternative
25   accommodations that could be made to provide a greater level of access if complete
26   removal were not achievable.
27          24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
28   alleges, on information and belief, that there are other violations and barriers in the
                                                  6
                                             COMPLAINT
     Case 5:20-cv-00134-VAP-SP Document 1 Filed 01/16/20 Page 7 of 10 Page ID #:7


 1   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 2   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 3   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 4   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 5   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 6   have all barriers that relate to his disability removed regardless of whether he
 7   personally encountered them).
 8         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
 9   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
10                               FIRST CAUSE OF ACTION
11   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
12     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
13                                        (P.L. 110-325)
14         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
15   above and each and every other paragraph in this Complaint necessary or helpful to
16   state this cause of action as though fully set forth herein.
17         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
18   privileges, advantages, accommodations, facilities, goods, and services of any place
19   of public accommodation are offered on a full and equal basis by anyone who owns,
20   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
21   Discrimination is defined, inter alia, as follows:
22                a.     A failure to make reasonable modifications in policies, practices,
23                       or procedures, when such modifications are necessary to afford
24                       goods, services, facilities, privileges, advantages, or
25                       accommodations to individuals with disabilities, unless the
26                       accommodation would work a fundamental alteration of those
27                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
28                b.     A failure to remove architectural barriers where such removal is
                                                 7
                                            COMPLAINT
     Case 5:20-cv-00134-VAP-SP Document 1 Filed 01/16/20 Page 8 of 10 Page ID #:8


 1                         readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 2                         defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 3                         Appendix "D".
 4                   c.    A failure to make alterations in such a manner that, to the
 5                         maximum extent feasible, the altered portions of the facility are
 6                         readily accessible to and usable by individuals with disabilities,
 7                         including individuals who use wheelchairs, or to ensure that, to
 8                         the maximum extent feasible, the path of travel to the altered area
 9                         and the bathrooms, telephones, and drinking fountains serving
10                         the area, are readily accessible to and usable by individuals with
11                         disabilities. 42 U.S.C. § 12183(a)(2).
12         28.       Any business that provides parking spaces must provide accessible
13   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
14   shall be at the same level as the parking spaces they serve. Changes in level are not
15   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
16   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
17   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
18   designated disabled parking space is a violation of the law and excess slope angle in
19   the access pathway is a violation of the law.
20         29.       A public accommodation must maintain in operable working condition
21   those features of its facilities and equipment that are required to be readily accessible
22   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
23         30.       Here, the failure to ensure that accessible facilities were available and
24   ready to be used by Plaintiff is a violation of law.
25         31.       Given its location and options, Plaintiff will continue to desire to
26   patronize the Business but he has been and will continue to be discriminated against
27   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
28   the barriers.
                                                  8
                                              COMPLAINT
     Case 5:20-cv-00134-VAP-SP Document 1 Filed 01/16/20 Page 9 of 10 Page ID #:9


 1                              SECOND CAUSE OF ACTION
 2       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 3         32.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 4   above and each and every other paragraph in this Complaint necessary or helpful to
 5   state this cause of action as though fully set forth herein.
 6         33.    California Civil Code § 51 et seq. guarantees equal access for people
 7   with disabilities to the accommodations, advantages, facilities, privileges, and
 8   services of all business establishments of any kind whatsoever. Defendants are
 9   systematically violating the UCRA, Civil Code § 51 et seq.
10         34.    Because Defendants violate Plaintiff’s rights under the ADA,
11   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
12   52(a).) These violations are ongoing.
13         35.    Plaintiff is informed and believes and thereon alleges that Defendants’
14   actions constitute discrimination against Plaintiff on the basis of a disability, in
15   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
16   previously put on actual or constructive notice that the Business is inaccessible to
17   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
18   inaccessible form, and Defendants have failed to take actions to correct these
19   barriers.
20                                          PRAYER
21   WHEREFORE, Plaintiff prays that this court award damages provide relief as
22   follows:
23         1.     A preliminary and permanent injunction enjoining Defendants from
24   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
25   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
26   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
27   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
28   under the Disabled Persons Act (Cal. C.C. §54) at all.
                                                 9
                                            COMPLAINT
     Case 5:20-cv-00134-VAP-SP Document 1 Filed 01/16/20 Page 10 of 10 Page ID #:10


 1          2.     An award of actual damages and statutory damages of not less than
 2    $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 3          3.     An additional award of $4,000.00 as deterrence damages for each
 4    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 5    LEXIS 150740 (USDC Cal, E.D. 2016);
 6          4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 7    pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
 8

 9                                DEMAND FOR JURY TRIAL
10          Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
11    raised in this Complaint.
12

13    Dated: January 16, 2020                MANNING LAW, APC
14

15                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
16                                        Attorney for Plaintiff
17

18

19
20

21

22

23

24

25

26

27
28
                                                10
                                            COMPLAINT
